In his motion for rehearing appellant calls our attention for the first time to the fact that the judgment condemns appellant to be guilty of two felonies, to-wit: that of theft and also of receiving and concealing stolen property. The indictment contained two counts, charging the two offenses; both counts were submitted to the jury, a general verdict finding appellant "guilty as charged in the indictment" was returned, and upon this general verdict the judgment complained of was entered. The question has been considered at length in the companion case (No. 7233) against the same appellant, this day decided on rehearing. We do not discuss it again in the instant case. Exactly the same questions are presented as were considered in the companion case.
For the same errors therein pointed out the motion for rehearing will be granted, the judgment of affirmance set aside, the judgment of the trial court reversed and the cause remanded.
Reversed and remanded.